Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 27, 33, 35 are cancelled.  Claims 25, 28, 31, 32, 34, 36, 39, 42, and 44 are amended.  Claims 45-47 are new.  As an initial matter, the 35 USC 101 rejection of claim 44 has been withdrawn in view of applicant’s amendments.  Claims 25, 26, 28- 32, 34, 36-47 remain rejected under non-statutory obvious-type double patenting over claims 1-24 of US Patent No. 10984600.
Response to Arguments
Applicant’s arguments, see remarks, filed 6/1/2022, with respect to 35 USC 103 rejection of the claims have been fully considered and are persuasive.  The previous rejection of the claims has been withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-26, 28-32, 34, 36-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10984600. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the instance application.
Claim 25 of the instance application is presented below in view of claim 1 of the US patent.
Instance application
US 10984600
A method comprising: receiving, at a processor of a mobile device, a plurality of images from a camera, at least one image of the plurality of images including an object; 



displaying a camera video stream based on the plurality of images; 
sending identifier data from the mobile device to a server, the identifier data based on a received user input that corresponds to an identifier,
Receiving video content at the mobile device from the server, the video content corresponding to the identifier data;
displaying three dimensional (3D) augmented reality content in the camera video stream; and displaying video content on at least a portion of the 3D augmented reality content in the camera video stream, the video content associated with the object
A method comprising: receiving, at a processor of a mobile device, a plurality of images from a camera, at least one image of the plurality of images including an object and at least one image of the plurality of images including an identifier associated with the object; 
displaying a camera video stream based on the plurality of images; 
sending identifier data from the mobile device to a server, the identifier data based on the identifier;

 receiving video content at the mobile device from the server, the video content corresponding to the identifier data; 
displaying three dimensional (3D) augmented reality content in the camera video stream; and displaying the video content on at least a portion of the 3D augmented reality content in the camera video stream, the video content associated with the object


As can be seen in the table above, the only difference between claim 1 of the U.S. Patent and claim 1 of the instance applications is the obvious difference that the identifier data is based on received user input.  However, the difference is determined to not patentably distinguish from the claims of the U.S. patent, as it is obvious to one of ordinary skill in the art at the time of filing that a user operates a mobile device to obtain a plurality of images, and thus the claims of the instance application do not patentably distinguish from the U.S. Patent.  The dependent claims do not further patentably distinguish from the U.S. Patent.  Hence, claims 25-26, 28-32, 34, 36-47 are rejected for at least the reasons above.
Allowable Subject Matter
Claims 25-26, 28-32, 34, 36-47 are, but would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is used to overcome the double patenting rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616